FILED
                            NOT FOR PUBLICATION                              JUL 01 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-10009

               Plaintiff - Appellee,              D.C. No. 2:07-CR-01178-SRB

  v.
                                                  MEMORANDUM *
JAVIER MENDOZA CUEVAS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Javier Mendoza Cuevas appeals from his guilty-plea conviction and

144-month sentence imposed for conspiracy to cultivate more than 1000 marijuana

plants, in violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(A)(vii), and (b)(5).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Mendoza Cuevas’s counsel

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
has filed a brief stating there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                        09-10009